DETAILED ACTION
	This Office action is based on the amendments filed September 28, 2021 with a request for continued examination of application 16/877,056.  Claims 1 and 8 have been amended; claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 28, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed September 28, 2021 have been considered but are moot because they do not apply to the current rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 7,904,147).
Regarding claims 1, 11, and 12, Schneider discloses a device (clothing material 100) capable of preventing coronavirus transmission through a mouth and nose (Figs. 1 & 24; column 1, lines 26-29; column 29, lines 28-33, 42-49, & 60-63) comprising a planar substrate (substrate 106 / mask 2408) (Figs. 1 & 24; column 4, lines 36-41; column 19, lines 43-49) comprising one or more biocompatible electrodes (first reservoirs 102/2420, second reservoirs 104/2422) configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC) (approximately 1-100 microamperes) (first and second reservoirs are analogous to biocompatible electrodes as they generate electricity and are suitable for use adjacent tissue) (Figs. 1 & 24; column 7, lines 58-65; column 10, lines 31-35 & 53-59; column 20, lines 42-49), wherein the substrate is affixed to a surgical mask (mask 2408) (substrate 106 may be incorporated into a mask 2408, wherein the clothing material may be layered or laminated such that the substrate is affixed to another layer forming the mask) (Fig. 24; column 18, lines 25-41).
With respect to the limitation “for preventing coronavirus transmission”, when reading the preamble in the context of the entire claim, the recitation “for preventing coronavirus transmission” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim is not considered a limitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.  Further, the limitations “for preventing coronavirus transmission” as recited in claim 1, “wherein said transmission comprises viral propagation” as recited in claim 11, and “wherein said transmission comprises viral acquisition” as recited in claim 12 are recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the prior art of Schneider discloses the claimed structure, it would implicitly be capable of performing the recited function of preventing coronavirus transmission comprising viral propagation and viral acquisition.
Regarding claim 2, Schneider discloses that the biocompatible electrodes (102/2420, 104/2422) comprise a first array comprising a pattern of microcells formed from a first conductive material (silver) and a second array comprising a pattern of microcells formed of a second conductive material (zinc) (Fig. 1; column 4, lines 52-66; column 5, lines 22-24).
Regarding claims 3-5, Schneider further discloses an adhesive (1510) present on opposite ends of the substrate (1508) and thus is also present around a perimeter of the substrate (1508) (Fig. 15; column 15, lines 39-50).
Regarding claims 6 and 7, Schneider discloses that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 7,904,147) in view of Haas (US 2008/0295843).
Regarding claim 8, Schneider discloses a method for preventing viral transmission through a mouth and nose (using a mask 2408) (Figs. 1 & 24; column 1, lines 26-29; column 4, lines 36-41; column 19, lines 43-49; column 29, lines 28-33, 42-49, & 60-63) comprising applying a low level micro-current (LLEC) of between 1 and 200 micro-amperes to the mouth and nose (Figs. 1 & 24; column 7, lines 58-65; column 10, lines 31-35 & 53-59; column 20, lines 42-49).  Although Schneider discloses a structure (substrate 106 / mask 2408) (Figs. 1 & 24) for preventing viral transmission, Schneider fails to teach using the method for preventing coronavirus transmission.
Haas discloses a method for preventing coronavirus transmission through a mouth and nose (using an antimicrobial facemask 10) (Fig. 1; ¶ 0036-0038 & 0042).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by Schneider to include antimicrobial properties for preventing coronavirus transmission as taught by Haas for the purpose of increasing the prevention of spreading infections from person to person. 
Regarding claims 9 and 10, the combination of Schneider and Haas discloses the method substantially as claimed, as described above, and Schneider further discloses a pliable substrate (substrate 106 / mask 2408) (Figs. 1 & 24; column 4, lines 36-41; column 19, lines 43-49) comprising on its surface a multi-array matrix of biocompatible microcells (first reservoirs 102/2420, second reservoirs 104/2422) comprising a first array comprising a pattern of microcells comprising a conductive material (silver) and a second array comprising a pattern of 
Regarding claims 13 and 14, the combination of Schneider and Haas discloses the method substantially as claimed, as described above, and Haas further discloses that the transmission comprises viral propagation (exhalation of airborne infections) and viral acquisition (inhalation of airborne infections) (¶ 0002).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by the combination of Schneider and Haas to be used for preventing viral propagation and viral acquisition as further taught by Haas for the purpose of preventing the spread of viral infections from patients to health care workers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9 of US Patent 11,253,015.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of the reference patent substantially recites each limitation of claim 1 of the pending application except for the device being intended for preventing coronavirus transmission.  However, such a limitation is only directed to the intended use of the claimed invention and does not impart a structural distinction to the device as claimed.  
Regarding claim 2, claim 1 of the reference patent substantially recites each limitation of claim 2 of the pending application.
Regarding claim 3, claim 1 of the reference patent substantially recites each limitation of claim 3 of the pending application.
Regarding claim 11, claim 8 of the reference patent substantially recites each limitation of claim 11 of the pending application.
Regarding claim 12, claim 9 of the reference patent substantially recites each limitation of claim 12 of the pending application.

Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 11,253,015, in view of Schneider et al. (US 7,904,147).  As noted above with respect to claims 1-3 of the pending application, from which claims 4-7 depend, claim 1 of the reference patent substantially recites each limitation therein.  However, the reference patent fails to recite the limitations of claims 4-7 of the pending application in the claims.
Regarding claims 4 and 5, Schneider substantially discloses the device of claims 1-3 of the pending application (see rejection under 35 U.S.C. 102 above) and further discloses an adhesive (1510) present on opposite ends of the substrate (1508) and thus is also present around a perimeter of the substrate (1508) (Fig. 15; column 15, lines 39-50).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device claimed in the reference patent to include an adhesive present on opposite ends of the substrate and around a perimeter of the substrate as taught by Schneider for the purpose of securing the electrodes to the substrate in the desired location.
Regarding claims 6 and 7, Schneider substantially discloses the device of claims 1 and 2 of the pending application (see rejection under 35 U.S.C. 102 above) and further discloses that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device claimed in the reference patent such that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution as taught by Schneider for the purpose of producing electrical currents without the use of an external battery or other power source.

Claims 8-10 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of US Patent 11,253,015, in view of Haas (US 2008/0295843), and in further view of Schneider et al. (US 7,904,147).
Regarding claim 8, claims 1 and 7 of the reference patent substantially recite each limitation of claim 8 of the pending application except for the method being for preventing coronavirus transmission and applying a low level micro-current (LLEC) of between 1 and 200 micro-amperes.
Haas discloses a method for preventing coronavirus transmission through a mouth and nose (using an antimicrobial facemask 10) (Fig. 1; ¶ 0036-0038 & 0042).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the reference patent to include antimicrobial properties for preventing coronavirus transmission as taught by Haas for the purpose of increasing the prevention of spreading infections from person to person.
Schneider discloses a method for preventing viral transmission through a mouth and nose (using a mask 2408) (Figs. 1 & 24; column 1, lines 26-29; column 4, lines 36-41; column 19, lines 43-49; column 29, lines 28-33, 42-49, & 60-63) comprising applying a low level micro-
Regarding claims 9 and 10, claim 1 of the reference patent substantially recites each limitation of claims 9 and 10 of the pending application and Schneider further discloses that the arrays spontaneously generate at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the reference patent such that the arrays spontaneously generate at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution as further taught by Schneider for the purpose of producing electrical currents without the use of an external battery or other power source.
Regarding claim 13, claim 8 of the reference patent substantially recites each limitation of claim 13 of the pending application.
Regarding claim 14, claim 9 of the reference patent substantially recites each limitation of claim 14 of the pending application.

Claims 1-7, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 11, and 12 of copending application 17/146,325, in view of Schneider et al. (US 7,904,147).  This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, claim 1 of the copending application substantially recites each limitation of claim 1 of the pending application except for the substrate being affixed to a surgical mask.  Schneider substantially discloses the device of claim 1 of the pending application (see rejection under 35 U.S.C. 102 above) and further discloses that the substrate is affixed to a surgical mask (mask 2408) (substrate 106 may be incorporated into a mask 2408, wherein the clothing material may be layered or laminated such that the substrate is affixed to another layer forming the mask) (Fig. 24; column 18, lines 25-41).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device of claim 1 of the copending application such that the substrate is affixed to a surgical mask as taught by Schneider for the purpose of preventing contaminants from being transferred to or from a patient in a medical setting (Schneider: column 1, lines 26-30).
Regarding claim 2, claim 2 of the copending application substantially recites each limitation of claim 2 of the pending application.
Regarding claim 3, claim 7 of the copending application substantially recites each limitation of claim 3 of the pending application.
Regarding claims 4 and 5, the claims of the copending application substantially recite each limitation of claims 1-3 of the pending application except for an adhesive present on opposite ends of the substrate and around a perimeter of the substrate.  Schneider further discloses an adhesive (1510) present on opposite ends of the substrate (1508) and thus is also present around a perimeter of the substrate (1508) (Fig. 15; column 15, lines 39-50).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device claimed in the copending application to include an adhesive present on opposite ends of the substrate and around a perimeter of the substrate as taught by Schneider for the purpose of securing the electrodes to the substrate in the desired location.
Regarding claims 6 and 7, the claims of the copending application substantially recite each limitation of claims 1 and 2 of the pending application except that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution.  Schneider further discloses that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device claimed in the copending application such that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution as taught by Schneider for the purpose of producing electrical currents without the use of an external battery or other power source.
Regarding claim 11, claim 11 of the copending application substantially recites each limitation of claim 11 of the pending application.
Regarding claim 12, claim 12 of the copending application substantially recites each limitation of claim 12 of the pending application.

Claims 8-10 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 10-12 of copending application 17/146,325, in view of Schneider et al. (US 7,904,147).  This is a provisional nonstatutory double patenting rejection.
Regarding claim 8, claims 1 and 10 of the copending application substantially recite each limitation of claim 8 of the pending application except for applying a low level micro-current (LLEC) of between 1 and 200 micro-amperes.
Schneider discloses a method for preventing viral transmission through a mouth and nose (using a mask 2408) (Figs. 1 & 24; column 1, lines 26-29; column 4, lines 36-41; column 19, lines 43-49; column 29, lines 28-33, 42-49, & 60-63) comprising applying a low level micro-
Regarding claims 9 and 10, claims 1 and 2 of the copending application substantially recite each limitation of claims 9 and 10 of the pending application and Schneider further discloses that the arrays spontaneously generate at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the copending application such that the arrays spontaneously generate at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution as further taught by Schneider for the purpose of producing electrical currents without the use of an external battery or other power source.
Regarding claim 13, claim 11 of the copending application substantially recites each limitation of claim 13 of the pending application.
Regarding claim 14, claim 12 of the copending application substantially recites each limitation of claim 14 of the pending application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/24/2022